Citation Nr: 0019129	
Decision Date: 07/20/00    Archive Date: 07/25/00

DOCKET NO.  96-15 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky




THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
acquired psychiatric disability, to include post-traumatic 
stress disorder (PTSD).







REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney



INTRODUCTION

The veteran had active service from July 1969 to July 1971.  
The veteran also served from December 1980 to November 1982, 
but received an administrative discharge under other than 
honorable conditions for that period of service.  

In July 1995, the Board of Veterans' Appeals (Board) denied 
service connection for acquired psychiatric disability, to 
include PTSD.

This case is before the Board on appeal from a November 1995 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Louisville, Kentucky.

In April 1998, the Board denied the issue which appears on 
the title page.  Thereafter, the veteran filed an appeal with 
the United States Court of Appeals for Veterans Claims 
(Court).  In response to an April 1998 Joint Motion for 
Remand and for Stay of Proceedings ("Joint Motion"), the 
Court, later that same month, vacated the April 1998 Board 
decision and remanded the appeal for action in response to 
the relief requested in the Joint Motion.  

In response to the Joint Motion, in November 1999 the Board 
remanded the claim to the RO for pertinent development.  In 
Supplemental Statements of the Case mailed to the veteran in 
February 2000 and May 2000, the RO continued to deny the 
benefit sought on appeal.  

Thereafter, the appeal was returned to the Board.  


FINDINGS OF FACT

1.  In July 1995, the Board denied entitlement to service 
connection for acquired psychiatric disability, to include 
PTSD.

2.  The additional evidence received since the July 1995 
Board denial of service connection for acquired psychiatric 
disability, to include PTSD is, in part, cumulative to that 
previously of record and is, in its entirety, not so 
significant that it must be considered in order to fairly 
decide the claim.

CONCLUSION OF LAW

Evidence received since the July 1995 Board denial of service 
connection for acquired psychiatric disability, to include 
PTSD, is not new and material and the claim is not reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §1110 (West 1991).  The July 1995 Board denial of 
service connection for acquired psychiatric disability, to 
include PTSD, is final, based upon the evidence then of 
record.  38 U.S.C.A. § 7104 (West 1991).  However, if new and 
material evidence is submitted, a previously denied claim 
must be reopened.  38 U.S.C.A. § 5108.  Therefore, the issue 
for appellate determination is whether the evidence received 
since the July 1995 Board decision is new and material under 
the provisions of 38 C.F.R. § 3.156(a).  In accordance with 
38 C.F.R. § 3.156(a), "[n]ew and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim."

In July 1995, the Board denied entitlement to service 
connection for a psychiatric disorder, to include PTSD, on 
the basis that 1) the record did not show that the veteran 
experienced sufficient inservice stressors to support a 
diagnosis of PTSD; and 2) there was an insufficient factual 
basis to establish service connection for an acquired 
psychiatric disorder.

Evidence in the Board's possession in July 1995 included the 
veteran's service medical records; a report pertaining to the 
veteran's hospitalization in April-May 1992 at a VA facility; 
VA outpatient treatment reports dating in 1992; a November 
1992 letter from a VA physician; a May 1993 letter from 
Walter Powers, Ph.D.; and various statements submitted by the 
veteran.  The veteran's service medical records are negative 
for complaints of stress or tension.  When he was examined 
for service separation purposes in May 1971, the veteran was 
psychiatrically evaluated as normal.  The statements from the 
veteran which were of record in July 1995 include a June 1993 
submission which is to the effect that, owing to having 
received death threats from the two servicemen who allegedly 
raped him in service, the veteran refrained from reporting 
the incident to anyone.

The report pertaining to the veteran's April-May 1992 period 
of hospitalization at a VA facility reflects that PTSD was 
ruled out because there was no "hard evidence" to support the 
veteran's contentions of an inservice stressor pertaining to 
an alleged rape.  The letter from Dr. Powers, dated in May 
1993 and reflecting the veteran's allegation of having been 
raped in service at age 17 by two fellow servicemen, 
contained a pertinent diagnostic impression of major 
depression and PTSD.  The November 1992 letter from the VA 
physician, who indicated that he felt the veteran's PTSD was 
"genuine", reflected that the physician had twice reviewed 
the veteran's file but was unable to ascertain any "military-
related trauma" in support of the veteran's related 
disability claim.

Evidence added to the record since the July 1995 Board 
decision, in addition to duplicate copies of the above-
addressed November 1992 statement from a VA physician and May 
1993 statement from Dr. Powers, includes reports pertaining 
to VA outpatient treatment rendered the veteran from 1991 to 
1997, most of which were not in the Board's possession in 
July 1995 and some of which reflect an assessment of PTSD; 
reports pertaining to the veteran's hospitalization at a non-
VA facility (Methodist Medical Center) in March-April 1978 
and November-December 1978, and reflecting final diagnoses 
including schizo-affective disorder and psychoneurotic 
depression, respectively.  Also recently received is an 
August 1995 statement from a VA psychologist who assessed the 
veteran as having PTSD which was, in essence, attributable to 
his alleged inservice rape.  Also recently received are a 
number of statements submitted by the veteran, to include an 
August 1995 submission in which he stated, relative to the 
above-cited alleged inservice rape, that as long as he was in 
service he "was never able to discuss this incident with 
anyone".  In a submission received from the veteran's mother 
in November 1997, she asserted that she could recall "hearing 
from [the veteran] when he was in Fort Benning, Ga."  On the 
back of such submission, the veteran indicated that, while he 
was in service from "1969-1971", he "never spoke" to his 
mother about "what [had] happened to me".  Most recently, in 
March 2000, a statement was received from the veteran's 
mother wherein she asserted that, while the veteran was 
stationed at Fort Benning, Georgia, "[h]e did call me and 
told me he was raped."  

The veteran asserts that, "in around Feb/Mar 1970", while he 
was stationed at Fort Benning, Georgia, he was forcibly raped 
by two fellow servicemen.  He elaborates that, owing to 
having received death threats from the two servicemen, he 
refrained from reporting the incident to anyone.  He contends 
that he presently has PTSD which is predicated on the 
stressor of the asserted inservice rape and that, therefore, 
service connection for PTSD is in order.  In considering 
whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
acquired psychiatric disability, to include PTSD, the Board 
would, in the first instance, observe that the recently 
received copies of the November 1992 statement from a VA 
physician and the May 1993 statement from Dr. Powers are 
duplicates of evidence which was in the Board's possession in 
July 1995.  As such, these items are not, in accordance with 
the pertinent aspect of 38 C.F.R. § 3.156(a), 'new'.  
Further, while a diagnosis of PTSD is reflected on a number 
of recently received VA outpatient treatment reports, 
evidence reflecting such diagnosis was in the Board's 
possession in July 1995 and, thus, the corresponding 
information provided by the recently received outpatient 
treatment reports is 'cumulative' to evidence previously of 
record and, therefore, not pertinently 'new'.  At the same 
time, the Board must emphasize that one consideration on 
which the July 1995 Board denial was predicated was that the 
veteran had not experienced a sufficient stressor to support 
a diagnosis of PTSD.  The Board observes that the recently 
received August 1995 statement from a VA psychologist 
assessed the veteran as having PTSD due (in essence) to his 
alleged inservice rape.  The Court, subsequent to the time 
the Board decision was rendered in 1995, has indicated that 
the sufficiency of the stressor on which a diagnosis of PTSD 
(rendered by a mental health professional) is predicated is 
generally conceded.  See Cohen v. Brown, 10 Vet. App. 128, 
142 (1997).  Given the foregoing relative to the stressor on 
which the veteran's diagnosis as having PTSD is predicated, 
and because it is undisputed that the veteran has a clear 
diagnosis of PTSD, the Board must emphasize that "material" 
evidence, in the precise context of this appeal, would 
involve evidence substantiating that the veteran's alleged 
stressor, i.e., the inservice rape, did in fact occur.

With respect to such stressor alleged by the veteran, in the 
absence of any evidence (as opposed to his mere assertion) 
that the same did in fact transpire, it becomes incumbent on 
him, in the precise context of the non-engagement in combat 
circumstances incident to his appeal, to provide "credible 
supporting evidence" from any source demonstrating that his 
claimed stressor in fact occurred.  See Cohen, supra.  In 
this regard, the only recently received item which bears on 
the same is the above-addressed statement, received from the 
veteran's mother in March 2000, wherein she states that, 
while the veteran was stationed at Fort Benning, Georgia, 
'[h]e did call me and told me he was raped.'  However, the 
Board must emphasize that, insofar as the foregoing statement 
from the veteran's mother purports to verify the occurrence 
of his alleged inservice rape, the Board must reject it out 
of hand owing to the following salient consideration:  While 
in another submission received from the veteran's mother in 
November 1997, she asserted that she could recall 'hearing 
from [the veteran] when he was in Fort Benning, Ga.', on the 
back of the same submission, the veteran indicated (in direct 
contradiction of his mother's recent assertion that the 
veteran, while stationed at Fort Benning, Georgia, called her 
'and told [her] he was raped') that, while he was in service 
from '1969-1971', he 'never spoke' to his mother about 'what 
[had] happened to me' (italics added).  In the final 
analysis, then, although the veteran has a clear diagnosis of 
PTSD (which consideration was also true based on the evidence 
of record in July 1995), as is required for a valid claim for 
service connection for PTSD, see Cohen, supra, the lone 
stressor (i.e., the inservice rape) asserted by him, as was 
also true in July 1995, has not been verified as to actual 
occurrence.  Given the foregoing concerning the statement 
received from the veteran's mother in March 2000, then, and 
inasmuch as none of the other evidence added to the record 
since July 1995 even purports to comprise verification of the 
veteran's lone asserted stressor (i.e., the alleged inservice 
rape), the same being prerequisite to any favorable claim for 
service connection for PTSD, see Gaines v. West, 11 Vet. App. 
353, 357 (1998), the Board is constrained to conclude that, 
at least insofar as the veteran's claim for service 
connection for PTSD per se is concerned, no item of 'new and 
material' evidence, i.e., no item of evidence that is so 
significant that it must be considered in order to fairly 
decide the merits of the claim, in accordance with the above-
cited provisions of 38 C.F.R. § 3.156(a), has been submitted.  
Finally, none of the recently received evidence reflects 
attribution to service of any other acquired psychiatric 
disability.  Accordingly, the Board is constrained to 
conclude that no item of 'new and material' evidence, i.e., 
no item of evidence that is so significant that it must be 
considered in order to fairly decide the merits of the claim, 
has been submitted in conjunction with the veteran's attempt 
to reopen his claim for service connection for acquired 
psychiatric disability, including PTSD.  Therefore, such 
claim is not reopened.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  

ORDER

New and material evidence not having been submitted, the 
application to reopen a claim for service connection for 
acquired psychiatric disability, including PTSD, is denied.

		
	MICHAEL P. VANDER MEER
	Acting Member, Board of Veterans' Appeals



 

